Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022, has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander H. Spiegler on September 9, 2022.

The application has been amended as follows: 

	The Claims:
	In claim 16, line 2, delete “single”.
	In claim 17, line 1, delete “contains” and insert – comprises --.
	In claim 18, line 2, delete “complex” and insert – complexing --.
	In claim 18, line 4, delete “complex” and insert – complexing --.
	In claim 19, line 2, after “compartments” insert -- , --.
	In claim 19, line 3, after the first occurrence of “compartments” insert -- , --.
	In claim 19, line 3, after the second occurrence of “compartments” insert -- , --.
	In claim 20, line 2, delete “complex” and insert – complexing --.
	In claim 20, line 5, delete “complex” and insert – complexing --.
	In claim 21, line 2, delete “complex” and insert – complexing --.
	In claim 22, line 1, delete “The” and insert – the --.
	In claim 22, line 2, after “container” delete “contains” and insert – comprises --.
	In claim 22, line 2, after “compartment” delete “contains” and insert – comprises --.
	In claim 23, line 2, delete “contains” and insert – comprises --.
	In claim 25, line 2, delete “contains” and insert – comprises --.
	In claim 25, line 2, delete “containing” and insert – comprising --.
	In claim 25, line 3, delete “containing” and insert – comprising --. 
	In claim 25, line 5, delete “containing” and insert – comprising --.
	In claim 28, line 7, delete “containing” and insert – comprising --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 16-27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 28-30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 6, 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Note that, Applicant’s amendment, Applicant’s arguments, the Examiner’s Amendment, and the Declaration filed under 37 CFR 1.132 submitted 9/7/22 are sufficient to place the instant claims in condition for allowance.  Of the references or record, the most pertinent is Letzelter et al (US 2016/0145545).  Letzelter et al teach a single or multi-compartment water-soluble cleaning pouch comprising a cleaning composition and an enveloping material, the pouch comprising at least one compartment comprising a liquid composition, said liquid composition comprising an aminocarboxylic complexing agent wherein the composition has a pH of from about 10 to about 11.  See Abstract.  However, Applicant has provided a 132 Declaration which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, the 132 Declaration provides comparative data showing the unexpected and superior storage stability in comparison to compositions falling outside the scope of the instant claims.  Accordingly, since Applicant has provided a 132 Declaration which is sufficient to show the unexpected and superior properties of the claimed invention, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amanda Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/September 9, 2022